Citation Nr: 1341071	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  13-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether an overpayment of disability compensation awarded pursuant to 38 U.S.C.A. § 1151 in light of the amount of a settlement under the Federal Torts Claims Act (FTCA) is a valid debt.

2.  Entitlement to a waiver of recovery of disability compensation awarded pursuant to 38 U.S.C.A. § 1151 in light of the amount of a settlement under the FTCA.

[The issues of entitlement to higher ratings for thoracic spine strain with degenerative disc disease, lumbar degenerative disc disease status post laminectomy and decompression from 5th thoracic vertebra cord compression/injury secondary to osteophyte (thoracic spine disability) under 38 U.S.C.A. § 1151, higher ratings for paresthesia of the bilateral lower extremities, propriety of a rating reduction for thoracic spine disability under 38 U.S.C.A. § 1151, and a total disability rating based on individual unemployability (TDIU) prior to January 28, 2009 are addressed in a separate Board decision under a different docket number.]



REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2011, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The appeal is REMANDED to the RO.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  By way of brief procedural history, in April 2003, the Veteran filed a FTCA claim for a personal injury event incurred in January 2003 at the San Diego VA Medical Center (VAMC).  In March 2007, the United States settled the claim in the amount of $200,000.  Subsequently, the Veteran filed for VA compensation disability benefits, and in an August 2008 rating decision the RO awarded him compensation under the provisions of 38 U.S.C.A. § 1151 for the unforeseen event of the thoracic spine incurred in January 2003 at the San Diego VAMC.  

Review of the record indicates that an overpayment of disability compensation awarded pursuant to 38 U.S.C.A. § 1151 was created in light of the amount of a settlement under the FTCA.  However, it is unclear to the Board, and the Veteran and his attorney, as to the exact amount and how that amount was created.  See 38 C.F.R. § 1.911(c)(1) (2013); VAOPGCPREC 6-98 (a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time).  The Veteran, through his attorney, does not dispute that there is a right to offset the 1151 award from the FTCA award.  He challenges the calculation of the amount of the calculated overpayment and further alleges that waiver of recovery is appropriate.  

The RO failed to address these matters in the March 2013 statement of the case (SOC).

As such, further action is needed by the Committee on Waivers and Compromises (Committee) to determine whether the creation of the debt at issue was proper and, if so, the correct amount is needed prior to further appellate consideration, to include consideration of whether any portion of the debt was created through administrative error.  

The Board also notes that before a decision can be made on the issue of entitlement to a waiver of recovery, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the VA Debt Management Center (DMC) has sent a letter to the Veteran notifying him of the amount of the overpayment incurred and his right to request a waiver.  Obtain and associate with the record (physical claims file, "Virtual VA" system, and/or "VBMS") copies of all outstanding records related to the matter on appeal as held by the DMC, to include a copy of any notice letter to the Veteran concerning the amount and cause of any overpayment incurred and his right to request a waiver.  If such a letter of notification of indebtedness is not available, then a certification from the DMC indicating the date of the demand letter, which contained the Veteran's notice of appellate rights, as well as when and where it was sent and whether it was returned as undeliverable, should be obtained and associated with the claims file.

2.  A written paid and due audit of the Veteran's account for the period of the overpayment should be performed.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the Veteran.  A copy of the written audit should be associated with the record (physical claims file, "Virtual VA" system, and/or "VBMS") and another provided to the Veteran and his attorney.

3.  After completion of the above development, as well as any other action deemed necessary, adjudicate the issue of whether the overpayment of disability compensation at issue was properly created, to include consideration of whether any of the debt was due to VA administrative error, and the amount of any overpayment.  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the DMC and the Veteran.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the Veteran and his attorney should be informed of the decision made and should be allowed the requisite period of time for a response.

4.  Thereafter, if an overpayment is found to have been properly created, the Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment, including a current and complete Financial Status Report, providing all current income, expenses, and assets. 

5.  After the actions requested above have been completed, the Committee should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  A supplemental statement of the case (SSOC) is not the appropriate means for accomplishing this task, under proper appellate guidelines.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


